UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7305



ROBERT LEE BROCK,

                                             Petitioner - Appellant,

         versus

EDDIE PEARSON; WARDEN, Indian Creek Correc-
tional Center,

                                            Respondents - Appellees,

         and

RUDOLPH BUMGARDNER;     THOMAS   WOODS;   RAYMOND
ROBERTSON,

                                                        Respondents.



                             No. 95-7671


ROBERT LEE BROCK,

                                             Petitioner - Appellant,

         versus


EDDIE PEARSON; WARDEN, Indian Creek Correc-
tional Center,

                                            Respondents - Appellees,
         and

RUDOLPH BUMGARDNER;   THOMAS   WOODS;   RAYMOND
ROBERTSON,

                                                       Respondents.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate
Judge. (CA-95-247-R, CA-95-326-R)


Submitted:   March 21, 1996                Decided:   April 2, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Robert Lee Brock, Appellant Pro Se. Robert B. Condon, Assistant
Attorney General, Rita Marie Sampson, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

        Appellant seeks to appeal the magistrate judge's orders1
denying relief on his 28 U.S.C. § 2254 (1988) petition and denying

reconsideration. 2 We have reviewed the record and the magistrate
judge's opinion and find no reversible error. Accordingly, we deny

a certificate of probable cause to appeal and dismiss the appeals

on the reasoning of the magistrate judge. Brock v. Pearson, Nos.

CA-95-247-R; CA-95-326-R (W.D. Va. Aug. 16, 1995; Sept. 15, 1995).

We deny Brock's motions for immediate relief, to remand, and for

deconsolidation. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




    1
     The parties consented to the magistrate judge's jurisdiction
pursuant to 28 U.S.C. § 636(c) (1988).
        2
       The magistrate judge found the reconsideration motion un-
timely. We find that it was meritless and affirm the order denying
it on that basis.

                                 3